In an action to foreclose a mortgage on real property, and for other relief, the appeal is from an order denying a motion to strike out and dismiss the defenses and counterclaims pleaded in respondents’ answer (Rules Civ. Prac., rule 109, subds. 5, 6) and for summary judgment striking out the answer (Rules Civ. Prac., rule 113). The defenses and counterclaims in substance allege (1) that the transaction wherein the mortgage was made and delivered ensued from appellant’s usurious loan to an individual, and (2) that the so-called restraining statutes (General Corporation Law, § 18; Banking Law, § 131) made the transaction unenforeible. Order affirmed, with $10 coste and disbursements. No opinion. Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ., concur.